DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 08/27/2018. Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/27/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0024] recites “a neural network deep learning component 114”, which is inconsistent with “deep learning or neural network component 114” recited in paragraph [0029]. A recommended amendment is to amend “a neural network deep learning component 114” in [0024] to “deep learning or neural network component 114.”
Paragraph [0029] recites “the neural network and or deep learning component” (emphasis added), which is inconsistent with “deep learning or neural network component 114” recited in paragraph [0029]. A recommended amendment is to amend “the neural network and or deep learning component” (emphasis added) in [0029] to “deep learning or neural network component”
a defined threshold of classification or predictability, such as AUC (area under curve for binary classification) or MSE (mean square error) for prediction employs univariate analysis to identify statistical significant features to an outcome, and statistical causality analysis to identify relationship of the features” (emphasis added) only describes a defined threshold of classification or predictability, not interpretability.
Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 1 element 114 is labeled with “DEEP LEARNING COMPONENT” while paragraph [0024] recites “a neural network deep learning component 114” and paragraph [0029] recites “deep learning or neural network component 114”. The description in the Specification is inconsistent with the description in the Drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
Claims 18-20 recite “a computer readable storage medium.” Specification [0048] provides the following: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (emphasis added). Therefore, for examination purposes, “a computer readable storage medium” has been interpreted as “a non-transitory computer readable storage medium.”

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the following (generic placeholder in bold):
Claim 1:
a feature repurpose component that generates interpretable features using operating rules, combining statistical dependence analysis to bin selected features to generate favorite practice actions;
a grouping component that groups features as expert and that combines a subset of the interpretable features to align with a set of operating practices; 
an expert component that combines a subset of the interpretable features; 
a neural network or deep learning component that quantifies contribution of respective experts at a consumer level applying a generic additive approach;
a first post-processing component that extracts feature importance at an individual consumer-level; 
a second post-processing component that evaluates alternative, what-if, scenarios through sensitivity analysis; 
an execution component
a task assignment component that routes respective practice actions as a function of responsibility for the set of operating practices based on outcomes of the first post-processing component and the second post-processing components.
Claim 2:
a selection component that selects a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome.
Claim 3:
a modeling component that models consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on outcome.
Claim 4:
the selection component factors socioeconomic characteristics of a consumer including at least one but not limited to: age, orientation, education level, income level, marital status, occupation, birth rate, mortality rate, average size of a family, location of living, etc.
Claim 5:
feature repurpose component focuses on features that are respectively above a defined threshold of interpretability, employs univariate analysis to identify statistical significant features to an outcome, and statistical causality analysis to identify relationship of the features.
Claim 7:
the neural network and or deep learning component employs attention modeling where an expert network is a multiple layers neural network with separation of experts as inputs features with final contribution as a linear contributions from experts.


[0023]: “System 100 can optionally include a server device, one or more networks and one or more devices (not shown). The system 100 can also include or otherwise be associated with at least one processor 102 that executes computer executable components stored in memory 104. The system 100 can further include a system bus 106 that can couple various components.”
[0024]: “In some embodiments, the components can be computer executable components and can include, but are not limited to, a grouping component 108, a feature repurpose component 110, an expert network component 112, a neural network deep learning component 114, a first post-processing component 116, a second post-processing component 118, an execution component 120, a task assignment component 122, a selection component 124 and a modeling component 126. The computer executable components can be communicatively and/or operably coupled to one or more of the other computer executable components in various embodiments.”
[0050]: “It will be understood that one or more blocks of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instructions” (emphasis added).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of the claim limitations in claim 1-5 and 7 as identified in Section 7 of this Office Action invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specification [0050] describes that various components in blocks in the flowchart illustrations (for example, the components in Fig. 1) “can be implemented by computer readable program instructions” (emphasis added). However, the Specification does not clearly and definitively identify or 
Therefore, claims 1-8 are rejected under 35 U.S.C. 112(a) for lack of written description. See MPEP 2181, subsection II (“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”).

Each of claims 1, 9, 18 recites “a generic additive approach”; it is unclear what constitutes “a generic additive approach” since neither the claim nor the Specification provides description of “a generic additive approach” entails. For example, Specification [0003], [0004], [0006], and [0029] only reiterate that “a generic additive approach” is used but does not describe what such an approach entails. Therefore, claims 1, 9, 18 are rejected under 35 U.S.C. 112(a) for lack of written description.
Each of claims 9 and 18 recites “using a neural network or deep learning component”; it is unclear what constitutes a “neural network component” or a “deep learning component” as the Specification does not provide any description as to the details of “a neural network or deep learning component.” Therefore, claims 9 and 18 are rejected under 35 U.S.C. 112(a) for lack of written description.
Each of claims 5 and 13 recites “features that are respectively above a defined threshold of interpretability”. Specification [0028]: “Also, the feature repurpose component focuses on features that are respectively above a defined threshold of classification or predictability, such as AUC (area under curve for binary classification) or MSE (mean square error) for prediction employs univariate analysis to 
In addition to its own ground(s) of rejection, if any, each dependent claim is rejected based on the rationale as the claim from which it depends.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the claim limitations in claim 1-5 and 7 as identified in Section 7 of this Office Action invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specification [0050] describes that various components in blocks in the flowchart illustrations (for example, the components in Fig. 1) “can be implemented by computer readable program instructions” (emphasis added). However, the Specification does not clearly and definitively identify or 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, each of the functions in limitations that invoke 35 U.S.C. 112(f) that do not have sufficient description of corresponding structure in the Specification has been interpreted as being implemented by program instructions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The term "favorite" in claim each of claim 1, 9, 18 is a relative term which renders the claim indefinite.  The term "favorite" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, any practice actions can be considered “favorite practice actions.”
Each of claims 1, 9, 18 recites “a generic additive approach”; it is unclear what constitutes “a generic additive approach” since neither the claim nor the Specification provides description of “a generic additive approach” entails. For example, Specification [0003], [0004], [0006], and [0029] only reiterate that “a generic additive approach” is used but does not describe what such an approach entails. For examination purposes, any additive approach can be considered “a generic additive approach.”
Claim 1 recites the limitation "the practice actions" in line 17.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment (also interpretation for examination purposes) is “a plurality of practice actions” or “the favorite practice actions.”
Claim 1 recites the limitation "the second post-processing components" in line 21 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment (also interpretation for examination purposes) is “the second post-processing component” (emphasis added).  

Claim 6 recites “a decomposable relationship experts as groups of input feature and outcome” (emphasis added), which lacks clarity. Specification [0027] provides the following: “One or more embodiments can also generate decomposable relationship experts as groups of input feature and outcome, the decomposable relationship experts are formed as a hierarchical structure.” However, this description merely notes that in some embodiments, “decomposable relationship experts” may be in hierarchical structure, but otherwise does not provide any details as to the relationship between the “decomposable relationship experts”, “input feature”, and “outcome.” Further, the recitation of “a decomposable relationship experts” creates confusion because it is unclear whether the article “a” qualifies the word “relationship” or the phrase “decomposable relationship experts.” For examination purposes, this limitation has been interpreted as experts having any relationship with “input feature” and “outcome.”
Claim 7 recites the limitation "the neural network and or deep learning component" in line 1 (emphasis added). There is insufficient antecedent basis for this limitation in the claim. A recommended amendment (also interpretation for examination purposes) is “the neural network or deep learning component.”
Claim 9 recites the limitation "the practice actions" in line 14.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment (also interpretation for examination purposes) is “a plurality of practice actions” or “the favorite practice actions.”
Claim 9 recites the limitation "respective practice actions" in line 15. It is unclear whether "respective practice actions" refers to “favorite practice actions” in line 5 or “a subset of the practice 
Claim 9 recites “using a neural network or deep learning component”; it is unclear what constitutes a “neural network component” or a “deep learning component” as the Specification does not provide any description as to the details of “a neural network or deep learning component.” One of ordinary skill in the art may understand what “neural network” means, but one would not clearly understand what constitutes a “neural network component” or a “deep learning component” (for example, is a node a component of a neural network or deep learning?). Specification [0050] describes that various components in blocks in the flowchart illustrations (for example, the components in Fig. 1) “can be implemented by computer readable program instructions” (emphasis added), therefore “using a neural network or deep learning component” has been interpreted as a component that is implemented by program instructions to perform the function in the limitation. Also see Specification paragraphs [0024]: “a neural network deep learning component 114” and [0029]: “deep learning or neural network component 114”.
Claim 12 recites the limitation "the selection component" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment (also interpretation for examination purposes) is “a selection component.”
Claim 14 recites “decomposable relationship experts as groups of input feature and outcome” (emphasis added), which lacks clarity. Specification [0027] provides the following: “One or more embodiments can also generate decomposable relationship experts as groups of input feature and outcome, the decomposable relationship experts are formed as a hierarchical structure.” However, this description merely notes that in some embodiments, “decomposable relationship experts” may be in hierarchical structure, but otherwise does not provide any details as to the relationship between the 
Claim 18 recites the limitation "the practice actions" in line 14.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment (also interpretation for examination purposes) is “a plurality of practice actions” or “the favorite practice actions.”
Claim 18 recites the limitation "respective practice actions" in line 15. It is unclear whether "respective practice actions" refers to “favorite practice actions” in line 5 or “a subset of the practice actions” in line 14.  For examination purposes, "respective practice actions" in line 19 could refer to either “favorite practice actions” in line 5 or “a subset of the practice actions” in line 14.  
Claim 18 recites “using a neural network or deep learning component”; it is unclear what constitutes a “neural network component” or a “deep learning component” as the Specification does not provide any description as to the details of “a neural network or deep learning component.” Specification [0050] describes that various components in blocks in the flowchart illustrations (for example, the components in Fig. 1) “can be implemented by computer readable program instructions” (emphasis added), therefore “using a neural network or deep learning component” has been interpreted as a component that is implemented by program instructions to perform the function in the limitation. Also see Specification paragraphs [0024]: “a neural network deep learning component 114” and [0029]: “deep learning or neural network component 114”.
Claim 20 recites the limitation "the final outcome" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment (also interpretation for examination purposes) is “a final outcome”.

Regarding claim 4, the phrases "but not limited to" and “etc.” render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "but not limited 
Regarding claim 12, the phrase "but not limited to" and “etc.” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "but not limited to" and “etc.”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For examination purposes, “socioeconomic characteristics of a consumer including at least one but not limited to: age, orientation, education level, income level, marital status, occupation, birth rate, mortality rate, average size of a family, location of living, etc.” in claim 12 has been interpreted as requiring only one of the listed alternatives.
Each of claims 5 and 13 recites “features that are respectively above a defined threshold of interpretability”; this limitation lacks clarity because it is unclear whether the feature values are measured against a threshold and if not, how “features” can be above a threshold. Specification [0028]: “Also, the feature repurpose component focuses on features that are respectively above a defined threshold of classification or predictability, such as AUC (area under curve for binary classification) or MSE (mean square error) for prediction employs univariate analysis to identify statistical significant features to an outcome, and statistical causality analysis to identify relationship of the features” (emphasis added) only describes a defined threshold of classification or predictability, not interpretability. The Specification does not discuss any other “threshold.” For examination purposes, “features that are respectively above a defined threshold of interpretability” has been interpreted as any feature that makes contribution to any measure of prediction outcome that is above a certain threshold.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...generates interpretable features using operating rules, combining statistical dependence analysis to bin selected features to generate favorite practice actions;
...groups features as expert and that combines a subset of the interpretable features to align with a set of operating practices; 
...combines a subset of the interpretable features; 
...quantifies contribution of respective experts at a consumer level applying a generic additive approach;
...extracts feature importance at an individual consumer-level; 
...evaluates alternative, what-if, scenarios through sensitivity analysis; 
...consolidates a subset of the practice actions at client or stakeholder levels; and 
...routes respective practice actions as a function of responsibility for the set of operating practices based on outcomes...
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”), the above limitations in the context of this claim encompass the following: generates interpretable features using operating rules, combining statistical dependence analysis to bin selected features to generate favorite practice actions (corresponds to evaluation with assistance of pen and paper), groups features as expert and that combines a subset of the interpretable features to align with a set of operating practices (corresponds to evaluation with assistance of pen and paper), combines a subset of the interpretable features (corresponds to evaluation with assistance of pen and paper), quantifies contribution of respective experts at a consumer level applying a generic additive approach (corresponds to evaluation with assistance of pen and paper), extracts feature importance at an individual consumer-level (corresponds to evaluation and judgment with assistance of pen and paper), evaluates alternative, what-if, scenarios through sensitivity analysis (corresponds to evaluation with assistance of pen and paper), consolidates a subset of the practice actions at client or stakeholder levels (corresponds to evaluation with assistance of pen and paper), routes respective practice actions as a 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; and “the second post-processing components”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...selects a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “a selection component”), the above limitations in the context of this claim encompass the following: selects a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
...models consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “a selection component”; “a modeling component”), the above limitations in the context of this claim encompass the following: models consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on outcome (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “a selection component”, and 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...factors socioeconomic characteristics of a consumer including at least one but not limited to: age, orientation, education level, income level, marital status, occupation, birth rate, mortality rate, average size of a family, location of living, etc..
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; and “a selection component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...focuses on features that are respectively above a defined threshold of interpretability, employs univariate analysis to identify statistical significant features to an outcome, and statistical causality analysis to identify relationship of the features...
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”), 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; and “the second post-processing components”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...generates a decomposable relationship experts as groups of input feature and outcome, wherein the outcome is a summation of contribution from experts as attention modeling, and wherein the interpretable features are respectively a function of capability of additive reasoning with respect to groups of input features
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”), the above limitations in the context of this claim encompass the following: generates a decomposable relationship experts as groups of input feature and outcome, wherein the outcome is a summation of contribution from experts as attention modeling, and wherein the interpretable features are 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; and “the second post-processing components”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...employs attention modeling where an expert network is a multiple layers neural network with separation of experts as inputs features with final contribution as a linear contributions from experts.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “the neural network and or deep learning component”), the above limitations in the context of this claim encompass the following: employs attention modeling where an expert network is a multiple layers neural network with separation of experts as inputs features with final contribution as a linear contributions from experts (corresponds to evaluation and judgment with assistance of pen and paper because one is able to determine linear contributions from experts and perform calculations (evaluations) associated with a neural network with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”, and “the neural network and or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...wherein one or more expert network represents an input feature or group of input features.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “the neural network and or deep learning component”), the above limitations in the context of this claim encompass the following: wherein one or more expert network represents an input feature or group of input features (corresponds to evaluation and judgment with assistance of pen and paper because one is able to represent input features with an expert network with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
grouping features as expert to align with a set of operating practices;
generating interpretable features using operating rules, combining with statistical dependence analysis to bin selected features to generate favorite practice actions;
grouping features as expert that combine a subset of the interpretable features to align with a set of operating practices;
...to quantify contribution of respective experts at a consumer level applying a generic additive approach;
extracting feature importance at an individual consumer-level decomposed from expert level importance;
evaluating alternative, what-if, scenarios through sensitivity analysis to identify favorite practice actions; 
consolidating a subset of the practice actions at client or stakeholder levels; and 
routing respective practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”), the above limitations in the context of this claim encompass the following: grouping features as expert to align with a set of operating practices (corresponds to evaluation with assistance of pen and paper); generating interpretable features using operating rules, combining with statistical dependence analysis to bin selected features to generate favorite practice actions (corresponds to evaluation with assistance of pen and paper), grouping features as expert that combine a subset of the interpretable features to align with a set of operating practices (corresponds to evaluation with assistance of pen and paper), quantify contribution of respective experts at a consumer level applying a generic additive approach (corresponds to evaluation with assistance of pen and paper), 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
selecting a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”), the above limitations in the context of this claim encompass the following: selecting a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
modeling consumer-initiated activities as time-dependent events and analyzing time sequence causality and statistical significance to facilitate understanding consumer behaviors on an outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”), the above limitations in the context of this claim encompass the following: 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
factors socioeconomic characteristics of a consumer including at least one but not limited to: age, orientation, education level, income level, marital status, occupation, birth rate, mortality rate, average size of a family, location of living, etc.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component” and “the selection component”), the above limitations in the context of this claim encompass the following: factors socioeconomic characteristics of a consumer  (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component” and “the selection component”, as drafted, are reciting mere instructions to apply the exception (see Fig. 1 and [0050]). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
focusing on features that are respectively above a defined threshold of interpretability, employing univariate analysis to identify statistical significant features to an outcome, and performing statistical causality analysis to identify a relationship of the features.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”), the above limitations in the context of this claim encompass the following: focusing on features that are respectively above a defined threshold of interpretability, employing 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating decomposable relationship experts as groups of input feature and outcome, wherein the outcome is a summation of contribution from experts as attention modeling, and wherein the interpretable features are respectively a function of capability of additive reasoning with respect to groups of input features.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”), the above limitations in the context of this claim encompass the following: generating decomposable relationship experts as groups of input feature and outcome, wherein the outcome is a summation of contribution from experts as attention modeling, and wherein the interpretable features are respectively a function of capability of additive reasoning with respect to groups of input features (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
employing attention modeling where an expert network is a multiple layers neural network with separation of experts as inputs features with final contribution as a linear contribution from experts.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein an expert network represents an input feature or group of input features.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”), the above limitations in the context of this claim encompass the following: wherein an expert network represents an input feature or group of input features (corresponds to evaluation and judgment with assistance of pen and paper because one is able to represent input features with an expert network with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein input variables are fed as an array of arrays, hyper parameters are tuned using at least one of: learning rate, number of hidden nodes per expert, L1 regularization penalty, sparse attention penalty or dropout keep fraction; and hyper parameter selection is done with a refined grid for learning rate after fitting hidden node size, using a validation set.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate interpretable features using operating rules, combine with statistical dependence analysis to bin selected features to generate favorite practice actions;
group features as expert that combine a subset of the interpretable features to align with a set of operating practices;
...quantify contribution of respective experts at a consumer level applying a generic additive approach;
extract feature importance at an individual consumer-level decomposed from expert level importance;
evaluate alternative, what-if, scenarios through sensitivity analysis to identify favorite practice actions;
consolidate a subset of the practice actions at client or stakeholder levels; and
route respective practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the mere instructions 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to” and “use a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
select a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome; and
model consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on the outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the mere instructions 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to” and “use a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
process data through various computing models within the system to produce the final outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”), the above limitations in the context of this claim encompass the following: process data through various computing models within the system to produce the final outcome (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to” and “use a neural network or deep learning component”, as drafted, are reciting mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Activity recognition with android phone using mixture-of-experts co-trained with labeled and unlabeled data”) in view of Fragos et al. (“Classification of Decision-Behavior Patterns in Multivariate Computer Log Data Using Independent Component Analysis”) and further in view of Liu et al. (US 2014/0279263 A1).
Regarding Claim 1,
Lee et al. teaches ...a grouping component that groups features as expert and that combines a subset of the interpretable features to align with a set of operating practices (Fig. 2 teaches clustering (grouping) features as expert that combine a cluster (subset) of features to align with a set of user activities as represented by acceleration and orientation (correspond to operating practices, or how the user operates); pg. 107 first full paragraph: “In this paper, we present an activity recognition system using mixture of experts (ME) [12] on Android phone” teaches a computer-implemented system, thus rendering the neural network is implemented by program instructions; a user is considered a consumer of the Android platform and the recognition system, see Fig. 1);
an expert component that combines a subset of the interpretable features (Fig. 2 teaches clustering (grouping) features, which combines a cluster (subset) of features; pg. 107 first full paragraph: “In this paper, we present an activity recognition system using mixture of experts (ME) [12] on Android phone” teaches a computer-implemented system, thus rendering the function is implemented by program instructions);
a neural network or deep learning component that quantifies contribution of respective experts at a consumer level applying a generic additive approach (Fig. 3 teaches a mixture-of-experts model in which a neural network component quantifies contribution of each expert at a user (consumer) level applying a summation (generic additive approach); pg. 107 first full paragraph: “In this paper, we present an activity recognition system using mixture of experts (ME) [12] on Android phone” teaches a Fig. 1);
...an execution component that consolidates a subset of the practice actions at client or stakeholder levels (Fig. 3 teaches a mixture-of-experts model in which outputs of inferred activities (practice actions of user (client)) are consolidated in a summation form; pg. 107 first full paragraph: “In this paper, we present an activity recognition system using mixture of experts (ME) [12] on Android phone” teaches a computer-implemented system, thus rendering the function is implemented by program instructions).
Lee et al. does not appear to explicitly teach ...combining statistical dependence analysis to bin selected features to generate favorite practice actions; ...a first post-processing component that extracts feature importance at an individual consumer-level; a second post-processing component that evaluates alternative, what-if, scenarios through sensitivity analysis;...a task assignment component that routes respective practice actions as a function of responsibility for the set of operating practices based on outcomes of the first post-processing component and the second post-processing components.
However, Fragos et al. teaches ...combining statistical dependence analysis to bin selected features to generate favorite practice actions (pg. 76 Section 4.1: “Feature pairs (xi,xj) with significant correlation greater than 0.7 were reduced to one feature xi. This reduced the number of features to 44” teaches feature processing using statistical dependence analysis; pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches using processed feature data to obtain a set (bin) of 20 key features (correspond to practice actions since some of the features include “File access duration” and “User's intensity/frequency of activity” describe user actions; see pg. 76 Section 4.1)); 
...a first post-processing component that extracts feature importance at an individual consumer-level (pg. 76 Section 4.1 teaches extracting features, including “File access duration” and “User's intensity/frequency of activity”; pg. 74 second full paragraph: “The data used in this study was collected from a realistic simulation of a business application. More specifically, a simulation model of the interaction between the user and a business information system, restricted to software purchasing activities, was developed and used in experiments with real users, which generated the computer log data processed in this study (Figure 1)” teaches a computer-implemented system, thus rendering the function is implemented by program instructions);
...a second post-processing component that evaluates alternative, what-if, scenarios through sensitivity analysis (pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches using sensitivity analysis to evaluate 17 PC vectors derived from input data to identify key features (correspond to practice actions since some of the features include “File access duration” and “User's intensity/frequency of activity” describe user actions; see pg. 76 Section 4.1); pg. 77 last full paragraph to pg. 78: “This model was employed to process the audit trail data of the simulated business system taken from 38 real users, who followed all 5 prescribed scenarios” pg. 74 second full paragraph: “The data used in this study was collected from a realistic simulation of a business application. More specifically, a simulation model of the interaction between the user and a business information system, restricted to software purchasing activities, was developed and used in experiments with real users, which generated the computer log data processed in this study (Figure 1)” teaches a computer-implemented system, thus rendering the function is implemented by program instructions);
...a task assignment component that routes respective practice actions as a function of responsibility for the set of operating practices based on outcomes of the first post-processing component and the second post-processing components (pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches analyzing which key features (practice actions) has responsibility (contribution) to a user’s decision such as cheap/expensive purchase (operating practices); pg. 78 Section 5(I): “The method can support executive information systems (EIS), decision support systems (DSS) or knowledge management systems (KMS) by providing queries/reports in a framework of control or self-assessment [6]. All levels of management may be involved and internal auditors can retrieve valuable information from system queries in terms of user behavioral patterns” teaches the outputs of the method (including identification of key features contributing to a certain decision using sensitivity analysis) are routed to stakeholders or consumers such as management and auditors; also see pg. 74 first full paragraph: “The proposed behavior-modeling system can serve as a support tool in the executives' decision-making process. It can help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects”; pg. 74 second full paragraph: “The data used in this study was collected from a realistic simulation of a business application. More specifically, a simulation model of the interaction between the user and a business information system, restricted to software purchasing activities, was developed and used in experiments with real users, which generated the computer log data processed in this study (Figure 1)” teaches a computer-implemented system, thus rendering the function is implemented by program instructions).
Lee et al. and Fragos et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate ...combining statistical dependence analysis to bin selected features to generate favorite practice actions; ...a first post-processing component that extracts feature importance at an individual consumer-level; a second post-processing component that evaluates alternative, what-if, scenarios through sensitivity analysis;...a task assignment component that routes respective practice actions as a function of responsibility for the set of operating practices based on outcomes of the first post-processing component and the second post-processing components as taught by Fragos et al. to the disclosed invention of Lee et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a behavior-modeling system, utilizing sensitivity analysis to determine key features that contribute to decisions, that “can serve as a support tool in the executives' decision-making process” and “help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects” (Fragos et al. pg. 74 first full paragraph and pg. 76 Section 4.2.1).
Lee et al. in view of Fragos et al. does not appear to explicitly teach A system, comprising: a memory that stores computer executable components; a processor that executes computer executable 
However, Liu et al. teaches A system, comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise (see pg. 10 [0131]-[0133]):
...a feature repurpose component that generates interpretable features using operating rules (pg. 7 [0074]: Binary Features. When the possible states that a feature may assume is only two (e.g., yes/no, on/off, black/ white, etc.), it is fairly simple to map this onto a numeric scale by setting one state to 1 and the other to 0. For example, the following rule could be applied to transform a feature represented as "yes"/"no" onto a numeric scale...” teaches generating interpretable features using rules; pg. 2 [0020] teaches program instruction implementing the function).
Lee et al., Fragos et al., and Liu et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate A system, comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: a feature repurpose component that generates interpretable features using operating rules as taught by Liu et al. to the disclosed invention of Lee et al. in view of Fragos et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “provide means to better tailor recommendations that are provided to a particular consumer to the specific interests and concerns of that particular consumer” by adjusting characteristic weight in accordance to consumer feedback (Liu et al. pg. 1 [0006] & pg. 6 [0055]).

Regarding Claim 2,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the system of claim 1.
Fragos et al. further teaches further comprising a selection component that selects a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome (pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches selecting features based on statistical correlation (significance) between feature and decision (outcome) to identify reasons for outcome; also see pg. 74 first full paragraph: “The proposed behavior-modeling system can serve as a support tool in the executives' decision-making process. It can help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects”; pg. 74 second full paragraph: “The data used in this study was collected from a realistic simulation of a business application. More specifically, a simulation model of the interaction between the user and a business information system, restricted to software purchasing activities, was developed and used in experiments with real users, which generated the computer log data processed in this study (Figure 1)” teaches a computer-implemented system, thus rendering the function is implemented by program instructions).
Lee et al. and Fragos et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising a selection component that selects a subset of 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a behavior-modeling system, utilizing sensitivity analysis to determine key features that contribute to decisions, that “can serve as a support tool in the executives' decision-making process” and “help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects” (Fragos et al. pg. 74 first full paragraph and pg. 76 Section 4.2.1).
Regarding Claim 4,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the system of claim 2.
Liu et al. further teaches wherein the selection component factors socioeconomic characteristics of a consumer including at least one but not limited to: age, orientation, education level, income level, marital status, occupation, birth rate, mortality rate, average size of a family, location of living, etc. (pg. 5 [0049]: “the consumer may identify a particular make, model and year for a desired vehicle, or the consumer may identify specific characteristics such as mileage, location, color, accessories, and the like. Alternatively, the user may select a particular vehicle listing, which may itself identify characteristics of the listed vehicle” and pg. 5 [0050]: “the system may limit the similarity determinations to a particular subset of the listings in the data store (e.g., those within a specified number of miles of the consumer's location)” teach the system considers (factors) the consumer’s location when making product recommendation determinations; pg. 2 [0020] teaches program instruction implementing the function).
Lee et al., Fragos et al., and Liu et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the selection component factors socioeconomic characteristics of a 
One of ordinary skill in the arts would have been motivated to make this modification in order to “provide means to better tailor recommendations that are provided to a particular consumer to the specific interests and concerns of that particular consumer” by adjusting characteristic weight in accordance to consumer feedback (Liu et al. pg. 1 [0006] & pg. 6 [0055]).
Regarding Claim 9,
Lee et al. teaches ...grouping features as expert to align with a set of operating practices (Fig. 2 teaches clustering (grouping) input features as expert to align with a set of user activities as represented by acceleration and orientation (correspond to operating practices, or how the user operates); also see Fig. 1);
...grouping features as expert that combine a subset of the interpretable features to align with a set of operating practices (Fig. 2 teaches clustering (grouping) features as expert that combine a cluster (subset) of features to align with a set of user activities as represented by acceleration and orientation (correspond to operating practices, or how the user operates); also see Fig. 1);
using a neural network or deep learning component to quantify contribution of respective experts at a consumer level applying a generic additive approach (Fig. 3 teaches a mixture-of-experts model in which a neural network component quantifies contribution of each expert at a user (consumer) level applying a summation (generic additive approach); pg. 107 first full paragraph: “In this paper, we present an activity recognition system using mixture of experts (ME) [12] on Android phone” teaches a computer-implemented system, thus rendering the neural network is implemented by program instructions; a user is considered a consumer of the Android platform and the recognition system, see Fig. 1);
Fig. 3 teaches a mixture-of-experts model in which outputs of inferred activities (practice actions of user (client)) are consolidated in a summation form).
Lee et al. does not appear to explicitly teach ...combining with statistical dependence analysis to bin selected features to generate favorite practice actions; ...evaluating alternative, what-if, scenarios through sensitivity analysis to identify favorite practice actions; ...routing respective practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers.
However, Fragos et al. teaches ...combining with statistical dependence analysis to bin selected features to generate favorite practice actions (pg. 76 Section 4.1: “Feature pairs (xi,xj) with significant correlation greater than 0.7 were reduced to one feature xi. This reduced the number of features to 44” teaches feature processing using statistical dependence analysis; pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches using processed feature data to obtain a set (bin) of 20 key features (correspond to practice actions since some of the features include “File access duration” and “User's intensity/frequency of activity” describe user actions; see pg. 76 Section 4.1)); 
...evaluating alternative, what-if, scenarios through sensitivity analysis to identify favorite practice actions (pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches using sensitivity analysis to evaluate 17 PC vectors derived from input data to identify key features (correspond to practice actions since some of the features include “File access duration” and “User's intensity/frequency of activity” describe user actions; see pg. 76 Section 4.1); pg. 77 last full paragraph to pg. 78: “This model was employed to process the audit trail data of the simulated business system taken from 38 real users, who followed all 5 prescribed scenarios” teaches the input data from users include five alternative scenarios);
...routing respective practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers (pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches analyzing which key features (practice actions) has responsibility (contribution) to a user’s decision such as cheap/expensive purchase (operating practices); pg. 78 Section 5(I): “The method can support executive information systems (EIS), decision support systems (DSS) or knowledge management systems (KMS) by providing queries/reports in a framework of control or self-assessment [6]. All levels of management may be involved and internal auditors can retrieve valuable information from system queries in terms of user behavioral patterns” teaches the outputs of the method (including identification of key features contributing to a certain decision) are routed to stakeholders or consumers such as management and auditors; also see pg. 74 first full paragraph: “The proposed behavior-modeling system can serve as a support tool in the executives' decision-making process. It can help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects.”).
Lee et al. and Fragos et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate ...combining with statistical dependence analysis to bin selected features to generate favorite practice actions; ...evaluating alternative, what-if, scenarios through sensitivity analysis to identify favorite practice actions; ...routing respective practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers as taught by Fragos et al. to the disclosed invention of Lee et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a behavior-modeling system, utilizing sensitivity analysis to determine key features that contribute to decisions, that “can serve as a support tool in the executives' decision-making process” and “help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects” (Fragos et al. pg. 74 first full paragraph and pg. 76 Section 4.2.1).
Lee et al. in view of Fragos et al. does not appear to explicitly teach A computer-implemented method, comprising employing a processor and memory to execute computer executable components to perform the following acts:... generating interpretable features using operating rules,...extracting feature importance at an individual consumer-level decomposed from expert level importance.
However, Liu et al. teaches A computer-implemented method, comprising employing a processor and memory to execute computer executable components to perform the following acts (see pg. 10 [0131]-[0133]):
pg. 7 [0074]: Binary Features. When the possible states that a feature may assume is only two (e.g., yes/no, on/off, black/ white, etc.), it is fairly simple to map this onto a numeric scale by setting one state to 1 and the other to 0. For example, the following rule could be applied to transform a feature represented as "yes"/"no" onto a numeric scale...” teaches generating interpretable features using rules),...
extracting feature importance at an individual consumer-level decomposed from expert level importance (pg. 6 [0055]: “the weights are initially set based on expert input, but the weights are adjusted in response to implicit or explicit feedback from the consumer. For example, if the consumer only views listings that include a navigation system, the navigation system characteristic may be more heavily weighted in the overall similarity determination” teaches the characteristic weight (feature importance) is first determined by expert (expert level importance), and then the individual consumer-level weight characteristic is generated by changing (decomposing) the expert level characteristic weight).
Lee et al., Fragos et al., and Liu et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate A computer-implemented method, comprising employing a processor and memory to execute computer executable components to perform the following acts:... generating interpretable features using operating rules,...extracting feature importance at an individual consumer-level decomposed from expert level importance as taught by Liu et al. to the disclosed invention of Lee et al. in view of Fragos et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “provide means to better tailor recommendations that are provided to a particular consumer to the 
Regarding Claim 10,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the computer-implemented method of claim 9. 
Fragos et al. further teaches further comprising selecting a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome (pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches selecting features based on statistical correlation (significance) between feature and decision (outcome) to identify reasons for outcome; also see pg. 74 first full paragraph: “The proposed behavior-modeling system can serve as a support tool in the executives' decision-making process. It can help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects”; pg. 74 second full paragraph: “The data used in this study was collected from a realistic simulation of a business application. More specifically, a simulation model of the interaction between the user and a business information system, restricted to software purchasing activities, was developed and used in experiments with real users, which generated the computer log data processed in this study (Figure 1)” teaches a computer-implemented system, thus rendering the function is implemented by program instructions).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising selecting a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome as taught by Fragos et al. to the disclosed invention of Lee et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a behavior-modeling system, utilizing sensitivity analysis to determine key features that contribute to decisions, that “can serve as a support tool in the executives' decision-making process” and “help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects” (Fragos et al. pg. 74 first full paragraph and pg. 76 Section 4.2.1).
Regarding Claim 12,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the computer-implemented method of claim 9.
Liu et al. further teaches wherein the selection component factors socioeconomic characteristics of a consumer including at least one but not limited to: age, orientation, education level, income level, marital status, occupation, birth rate, mortality rate, average size of a family, location of living, etc. (pg. 5 [0049]: “the consumer may identify a particular make, model and year for a desired vehicle, or the consumer may identify specific characteristics such as mileage, location, color, accessories, and the like. Alternatively, the user may select a particular vehicle listing, which may itself identify characteristics of the listed vehicle” and pg. 5 [0050]: “the system may limit the similarity determinations to a particular subset of the listings in the data store (e.g., those within a specified number of miles of the consumer's location)” teach the system/method considers (factors) the pg. 2 [0020] teaches program instruction implementing the function).
Lee et al., Fragos et al., and Liu et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the selection component factors socioeconomic characteristics of a consumer including at least one but not limited to:...location of living...as taught by Liu et al. to the disclosed invention of Lee et al. in view of Fragos et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “provide means to better tailor recommendations that are provided to a particular consumer to the specific interests and concerns of that particular consumer” by adjusting characteristic weight in accordance to consumer feedback (Liu et al. pg. 1 [0006] & pg. 6 [0055]).
Regarding Claim 18,
Lee et al. teaches ... group features as expert that combine a subset of the interpretable features to align with a set of operating practices (Fig. 2 teaches clustering (grouping) features as expert that combine a cluster (subset) of features to align with a set of user activities as represented by acceleration and orientation (correspond to operating practices, or how the user operates); also see Fig. 1);
use a neural network or deep learning component to quantify contribution of respective experts at a consumer level applying a generic additive approach (Fig. 3 teaches a mixture-of-experts model in which a neural network component quantifies contribution of each expert at a user (consumer) level applying a summation (generic additive approach); pg. 107 first full paragraph: “In this paper, we present an activity recognition system using mixture of experts (ME) [12] on Android phone” teaches a computer-implemented system, thus rendering the neural network is implemented by program Fig. 1);
... consolidate a subset of the practice actions at client or stakeholder levels (Fig. 3 teaches a mixture-of-experts model in which outputs of inferred activities (practice actions of user (client)) are consolidated in a summation form).
Lee et al. does not appear to explicitly teach ...combine with statistical dependence analysis to bin selected features to generate favorite practice actions; ...evaluate alternative, what-if, scenarios through sensitivity analysis to identify favorite practice actions; ...route respective practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers.
However, Fragos et al. teaches ...combine with statistical dependence analysis to bin selected features to generate favorite practice actions (pg. 76 Section 4.1: “Feature pairs (xi,xj) with significant correlation greater than 0.7 were reduced to one feature xi. This reduced the number of features to 44” teaches feature processing using statistical dependence analysis; pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches using processed feature data to obtain a set (bin) of 20 key features (correspond to practice actions since some of the features include “File access duration” and “User's intensity/frequency of activity” describe user actions; see pg. 76 Section 4.1)); 
...evaluate alternative, what-if, scenarios through sensitivity analysis to identify favorite practice actions (pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches using sensitivity analysis to evaluate 17 PC vectors derived from input data to identify key features (correspond to practice actions since some of the features include “File access duration” and “User's intensity/frequency of activity” describe user actions; see pg. 76 Section 4.1); pg. 77 last full paragraph to pg. 78: “This model was employed to process the audit trail data of the simulated business system taken from 38 real users, who followed all 5 prescribed scenarios” teaches the input data from users include five alternative scenarios);
...route respective practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers (pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches analyzing which key features (practice actions) has responsibility (contribution) to a user’s decision such as cheap/expensive purchase (operating practices); pg. 78 Section 5(I): “The method can support executive information systems (EIS), decision support systems (DSS) or knowledge management systems (KMS) by providing queries/reports in a framework of control or self-assessment [6]. All levels of management may be involved and internal auditors can retrieve valuable information from system queries in terms of user behavioral patterns” pg. 74 first full paragraph: “The proposed behavior-modeling system can serve as a support tool in the executives' decision-making process. It can help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects.”).
Lee et al. and Fragos et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate ...combine with statistical dependence analysis to bin selected features to generate favorite practice actions; ...evaluate alternative, what-if, scenarios through sensitivity analysis to identify favorite practice actions; ...route respective practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers as taught by Fragos et al. to the disclosed invention of Lee et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a behavior-modeling system, utilizing sensitivity analysis to determine key features that contribute to decisions, that “can serve as a support tool in the executives' decision-making process” and “help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects” (Fragos et al. pg. 74 first full paragraph and pg. 76 Section 4.2.1).
Lee et al. in view of Fragos et al. does not appear to explicitly teach A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to:...generate interpretable features using operating rules,...extract feature importance at an individual consumer-level decomposed from expert level importance.
Liu et al. teaches A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to (see pg. 10 [0131]-[0133]):
...generate interpretable features using operating rules (pg. 7 [0074]: Binary Features. When the possible states that a feature may assume is only two (e.g., yes/no, on/off, black/ white, etc.), it is fairly simple to map this onto a numeric scale by setting one state to 1 and the other to 0. For example, the following rule could be applied to transform a feature represented as "yes"/"no" onto a numeric scale...” teaches generating interpretable features using rules),...
extract feature importance at an individual consumer-level decomposed from expert level importance (pg. 6 [0055]: “the weights are initially set based on expert input, but the weights are adjusted in response to implicit or explicit feedback from the consumer. For example, if the consumer only views listings that include a navigation system, the navigation system characteristic may be more heavily weighted in the overall similarity determination” teaches the characteristic weight (feature importance) is first determined by expert (expert level importance), and then the individual consumer-level weight characteristic is generated by changing (decomposing) the expert level characteristic weight).
Lee et al., Fragos et al., and Liu et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to:...generate interpretable features using operating rules,...extract feature importance at an individual consumer-level decomposed from expert level importance as taught by Liu et al. to the disclosed invention of Lee et al. in view of Fragos et al.

Regarding Claim 20,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the computer program product of claim 18.
Lee et al. further teaches ...process data through various computing models within the system to produce the final outcome (Fig. 3 teaches processing data through multiple neural networks (various computing models) within a system to produce the final outcome).
Liu et al. further teaches further comprising program instructions executable by processor to cause the processor to (see pg. 10 [0131]-[0133]): process data... (Fig. 3 teaches processing data for product recommendation determination).
Lee et al., Fragos et al., and Liu et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising program instructions executable by processor to cause the processor to process data as taught by Liu et al. to the disclosed invention of Lee et al. in view of Fragos et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “provide means to better tailor recommendations that are provided to a particular consumer to the specific interests and concerns of that particular consumer” by adjusting characteristic weight in accordance to consumer feedback (Liu et al. pg. 1 [0006] & pg. 6 [0055]).

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Activity recognition with android phone using mixture-of-experts co-trained with labeled and unlabeled data”) in view of Fragos et al. (“Classification of Decision-Behavior Patterns in Multivariate Computer Log Data Using Independent Component Analysis”) in view of Liu et al. (US 2014/0279263 A1) and further in view of Schwab et al. (“Granger-causal Attentive Mixtures of Experts: Learning Important Features with Neural Networks”).
Regarding Claim 6,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the system of claim 1.
Lee et al. further teaches wherein the system generates a decomposable relationship experts as groups of input feature and outcome (Fig. 2 teaches training of mixture-of-experts model in which each expert has a relationship with a group of input feature and the output data (outcome) wherein each expert can analyze decomposable relationship within each subset of data; also see Fig. 3),
...wherein the interpretable features are respectively a function of capability of additive reasoning with respect to groups of input features (Fig. 2 teaches analyzing input features using a clustering process, thus rendering the resulting features as interpretable features; the process of adding the input features into a cluster corresponds to additive reasoning).
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach wherein the outcome is a summation of contribution from experts as attention modeling.
However, Schwab et al. teaches wherein the outcome is a summation of contribution from experts as attention modeling (Fig. 1 teaches an attention modeling scheme with summation of contribution from multiple experts).
Lee et al., Fragos et al., Liu et al., and Schwab et al. are analogous art to the claimed invention because they are directed to modeling user data.

One of ordinary skill in the arts would have been motivated to make this modification in order to leverage an attention modeling approach that aims to “ensure that the weights given to individual experts correlate strongly and measurably with their ability to contribute to the decision at hand” and “[demonstrates] that this optimisation-based approach to feature importance estimation leads to significant improvements over several state-of-the-art methods” (Schwab et al. pg. 1 Section 1 second full paragraph).
Regarding Claim 7,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the system of claim 1.
Lee et al. further teaches where an expert network is a multiple layers neural network with separation of experts as inputs features with final contribution as a linear contributions from experts (Fig. 3 teaches a Mixture-of-experts model in which each expert network is a multiple layers neural network and there is separation of experts as input features with final contribution as a linear contribution from experts).
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach wherein the neural network and or deep learning component employs attention modeling.
However, Schwab et al. teaches wherein the neural network and or deep learning component employs attention modeling (Fig. 1 teaches an attention modeling scheme with summation of contribution from multiple experts; Fig. 2(d) and Tables 2&3 teach a CPU is used to implement the system, thus rendering the attentive modeling is computer-implemented with instructions).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the neural network and or deep learning component employs attention modeling as taught by Schwab et al. to the disclosed invention of Lee et al. in view of Fragos et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage an attention modeling approach that aims to “ensure that the weights given to individual experts correlate strongly and measurably with their ability to contribute to the decision at hand” and “[demonstrates] that this optimisation-based approach to feature importance estimation leads to significant improvements over several state-of-the-art methods” (Schwab et al. pg. 1 Section 1 second full paragraph).
Regarding Claim 8,
Lee et al. in view of Fragos et al. in view of Liu et al. in view of Schwab et al. teaches the system of claim 7.
Lee et al. further teaches wherein one or more expert network represents an input feature or group of input features (Fig. 2 teaches a mixture-of-experts model wherein each expert network represents a group of input features).
Regarding Claim 14,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the computer-implemented method of claim 9.
Lee et al. further teaches further comprising generating decomposable relationship experts as groups of input feature and outcome (Fig. 2 teaches training of mixture-of-experts model in which each Fig. 3),
...and wherein the interpretable features are respectively a function of capability of additive reasoning with respect to groups of input features (Fig. 2 teaches analyzing input features using a clustering process, thus rendering the resulting features as interpretable features; the process of adding the input features into a cluster corresponds to additive reasoning).
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach wherein the outcome is a summation of contribution from experts as attention modeling.
However, Schwab et al. teaches wherein the outcome is a summation of contribution from experts as attention modeling (Fig. 1 teaches an attention modeling scheme with summation of contribution from multiple experts).
Lee et al., Fragos et al., Liu et al., and Schwab et al. are analogous art to the claimed invention because they are directed to modeling user data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the outcome is a summation of contribution from experts as attention modeling as taught by Schwab et al. to the disclosed invention of Lee et al. in view of Fragos et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage an attention modeling approach that aims to “ensure that the weights given to individual experts correlate strongly and measurably with their ability to contribute to the decision at hand” and “[demonstrates] that this optimisation-based approach to feature importance estimation leads to significant improvements over several state-of-the-art methods” (Schwab et al. pg. 1 Section 1 second full paragraph).

Regarding Claim 15,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the computer-implemented method of claim 9.
Lee et al. further teaches where an expert network is a multiple layers neural network with separation of experts as inputs features with final contribution as a linear contribution from experts (Fig. 3 teaches a Mixture-of-experts model in which each expert network is a multiple layers neural network and there is separation of experts as input features with final contribution as a linear contribution from experts).
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach further comprising employing attention modeling.
However, Schwab et al. teaches further comprising employing attention modeling (Fig. 1 teaches an attention modeling scheme with summation of contribution from multiple experts).
Lee et al., Fragos et al., Liu et al., and Schwab et al. are analogous art to the claimed invention because they are directed to modeling user data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising employing attention modeling as taught by Schwab et al. to the disclosed invention of Lee et al. in view of Fragos et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage an attention modeling approach that aims to “ensure that the weights given to individual experts correlate strongly and measurably with their ability to contribute to the decision at hand” and “[demonstrates] that this optimisation-based approach to feature importance estimation leads to significant improvements over several state-of-the-art methods” (Schwab et al. pg. 1 Section 1 second full paragraph).

Regarding Claim 16,
Lee et al. in view of Fragos et al. in view of Liu et al. in view of Schwab et al. teaches the computer-implemented method of claim 15.
Lee et al. further teaches wherein an expert network represents an input feature or group of input features (Fig. 2 teaches a mixture-of-experts model wherein each expert network represents a group of input features).

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Activity recognition with android phone using mixture-of-experts co-trained with labeled and unlabeled data”) in view of Fragos et al. (“Classification of Decision-Behavior Patterns in Multivariate Computer Log Data Using Independent Component Analysis”) in view of Liu et al. (US 2014/0279263 A1) and further in view of Zuo et al. (“Using Statistical Learning Theory for Purchase Behavior Prediction via Direct Observation of In-store Behavior”).
Regarding Claim 3,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the system of claim 2.
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach further comprising a modeling component that models consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on outcome.
However, Zuo et al. teaches further comprising a modeling component that models consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on outcome (pg. 4 Section B: “In this section, we constructed predicting models using the extracted variables as descriptive factors. In addition, we investigate the most important contributing factor comparing with age, purchase background, brand switching and stay time” teaches predicting (modeling) consumer purchase activities as time-dependent events (for example, predicting consumer behavior based on stay time); Figures 2-4 teach modeling consumer purchase behavior by analyzing time sequence causality; TABLE IV teaches analyzing statistical significance).
Lee et al., Fragos et al., Liu et al., and Zuo et al. are analogous art to the claimed invention because they are directed to modeling user data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising a modeling component that models consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on outcome as taught by Zuo et al. to the disclosed invention of Lee et al. in view of Fragos et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “the stay time as the behavioral factor and customers’ personal factor – age to train the model of purchase behavior prediction, in order to demonstrate the variations of purchase intention over time among different age brackets” (Zuo et al. pg. 1 Section 1 second full paragraph).
Regarding Claim 11,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the computer-implemented method of claim 9.
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach further comprising modeling consumer-initiated activities as time-dependent events and analyzing time sequence causality and statistical significance to facilitate understanding consumer behaviors on an outcome.
However, Zuo et al. teaches further comprising modeling consumer-initiated activities as time-dependent events and analyzing time sequence causality and statistical significance to facilitate pg. 4 Section B: “In this section, we constructed predicting models using the extracted variables as descriptive factors. In addition, we investigate the most important contributing factor comparing with age, purchase background, brand switching and stay time” teaches predicting (modeling) consumer purchase activities as time-dependent events (for example, predicting consumer behavior based on stay time); Figures 2-4 teach modeling consumer purchase behavior by analyzing time sequence causality; TABLE IV teaches analyzing statistical significance).
Lee et al., Fragos et al., Liu et al., and Zuo et al. are analogous art to the claimed invention because they are directed to modeling user data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising modeling consumer-initiated activities as time-dependent events and analyzing time sequence causality and statistical significance to facilitate understanding consumer behaviors on an outcome as taught by Zuo et al. to the disclosed invention of Lee et al. in view of Fragos et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “the stay time as the behavioral factor and customers’ personal factor – age to train the model of purchase behavior prediction, in order to demonstrate the variations of purchase intention over time among different age brackets” (Zuo et al. pg. 1 Section 1 second full paragraph).
Regarding Claim 19,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the computer program product of claim 18.
 Fragos et al. further teaches further comprising program instructions executable by processor to cause the processor to: select a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome (pg. 76 Section 4.2.1: “Sensitivity analysis of the derived 17 PC vectors was then carried out to reduce the number of components by identifying the sensitive (important) components with respect to a user's decision (in this case binary: cheap/expensive purchase). The sensitivity analysis for the selection of the sensitive components was performed using a neural network (Figure 3)... Thresholding (at 0.1) the product...of the respective loadings...and the significance weighting vector z (degree of correlation of features with decision) gave the final set of 20 key features, ranked in order of significance” teaches selecting features based on statistical correlation (significance) between feature and decision (outcome) to identify reasons for outcome; also see pg. 74 first full paragraph: “The proposed behavior-modeling system can serve as a support tool in the executives' decision-making process. It can help executives identify irregular behavior and decide on staff appraisal and business process efficiency aspects”; pg. 74 second full paragraph: “The data used in this study was collected from a realistic simulation of a business application. More specifically, a simulation model of the interaction between the user and a business information system, restricted to software purchasing activities, was developed and used in experiments with real users, which generated the computer log data processed in this study (Figure 1)” teaches a computer-implemented system, thus rendering the function is implemented by program instructions).
Lee et al. and Fragos et al. are analogous art to the claimed invention because they are directed to modeling user behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising program instructions executable by processor to cause the processor to: select a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome as taught by Fragos et al. to the disclosed invention of Lee et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a behavior-modeling system, utilizing sensitivity analysis to determine key features that contribute to decisions, that “can serve as a support tool in the executives' decision-making process” 
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach model consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on the outcome.
However, Zuo et al. teaches model consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on the outcome (pg. 4 Section B: “In this section, we constructed predicting models using the extracted variables as descriptive factors. In addition, we investigate the most important contributing factor comparing with age, purchase background, brand switching and stay time” teaches predicting (modeling) consumer purchase activities as time-dependent events (for example, predicting consumer behavior based on stay time); Figures 2-4 teach modeling consumer purchase behavior by analyzing time sequence causality; TABLE IV teaches analyzing statistical significance).
Lee et al., Fragos et al., Liu et al., and Zuo et al. are analogous art to the claimed invention because they are directed to modeling user data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate model consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on the outcome as taught by Zuo et al. to the disclosed invention of Lee et al. in view of Fragos et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “the stay time as the behavioral factor and customers’ personal factor – age to train the model of purchase behavior prediction, in order to demonstrate the variations of purchase intention over time among different age brackets” (Zuo et al. pg. 1 Section 1 second full paragraph).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Activity recognition with android phone using mixture-of-experts co-trained with labeled and unlabeled data”) in view of Fragos et al. (“Classification of Decision-Behavior Patterns in Multivariate Computer Log Data Using Independent Component Analysis”) in view of Liu et al. (US 2014/0279263 A1) and further in view of Khan et al. (“Behavioral Modeling for Churn Prediction: Early Indicators and Accurate Predictors of Custom Defection and Loyalty”).
Regarding Claim 5,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the system of claim 1.
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach wherein the feature repurpose component focuses on features that are respectively above a defined threshold of interpretability, employs univariate analysis to identify statistical significant features to an outcome, and statistical causality analysis to identify relationship of the features.
However, Khan et al. teaches wherein the feature repurpose component focuses on features that are respectively above a defined threshold of interpretability (pg. 680 first full paragraph: “Depending on the algorithm used to predict churn, we achieve accuracy rates of roughly 88.5-89.5 percent (Table 3). This represents a modest improvement of roughly 6 percent over the single-feature baseline, or approximately 14 percent over the majority-class baseline...For each model, we use the set of 100 features selected via the bagging approach described in Section V.A” teaches focusing on features that contribute to models that have accuracy rates above a threshold; pg. 678 second full paragraph teaches accessing an anonymized database containing the input data, thus rendering a computer-based implementation with program instructions), 
employs univariate analysis to identify statistical significant features to an outcome, and statistical causality analysis to identify relationship of the features (Table 2 and pg. 679 Section IV A second full paragraph: “The set of features listed in Table 2 are all unconditionally highly correlated with churn, these features are also correlated with one another. Thus, while the “Percent of inactive days” feature may be the best single linear discriminant between churners and non-churners, it is not necessarily the case that the ensemble of 10 features in Panel A will be the best joint predictor of churn. Thus, in Panel B of Table 2, we provide the 10 features that are, taken together, the best joint predictors of subscriber churn. For comparison with Panel A, we also list the R2 from the unconditional (univariate) regression for each of the features” teach using univariate regression (univariate analysis) to identify the best predictors (statistical significant features) of subscriber churn (outcome); performing correlation analysis between features corresponds to employing statistical causality analysis to identify relationship of the features).
Lee et al., Fragos et al., Liu et al., and Khan et al. are analogous art to the claimed invention because they are directed to modeling user data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the feature repurpose component focuses on features that are respectively above a defined threshold of interpretability, employs univariate analysis to identify statistical significant features to an outcome, and statistical causality analysis to identify relationship of the features as taught by Khan et al. to the disclosed invention of Lee et al. in view of Fragos et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification by analyzing relationships between features “to identify the features and metrics that are most predictive of customer churn” (Khan et al., pg. 680 third full paragraph, Table 2, and pg. 679 Section IV A second full paragraph).
Regarding Claim 13,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the computer-implemented method of claim 9.
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach further comprising focusing on features that are respectively above a defined threshold of interpretability, employing univariate analysis to identify statistical significant features to an outcome, and performing statistical causality analysis to identify a relationship of the features.
However, Khan et al. teaches further comprising focusing on features that are respectively above a defined threshold of interpretability (pg. 680 first full paragraph: “Depending on the algorithm used to predict churn, we achieve accuracy rates of roughly 88.5-89.5 percent (Table 3). This represents a modest improvement of roughly 6 percent over the single-feature baseline, or approximately 14 percent over the majority-class baseline...For each model, we use the set of 100 features selected via the bagging approach described in Section V.A” teaches focusing on features that contribute to models that have accuracy rates above a threshold), 
employing univariate analysis to identify statistical significant features to an outcome, and performing statistical causality analysis to identify a relationship of the features (Table 2 and pg. 679 Section IV A second full paragraph: “The set of features listed in Table 2 are all unconditionally highly correlated with churn, these features are also correlated with one another. Thus, while the “Percent of inactive days” feature may be the best single linear discriminant between churners and non-churners, it is not necessarily the case that the ensemble of 10 features in Panel A will be the best joint predictor of churn. Thus, in Panel B of Table 2, we provide the 10 features that are, taken together, the best joint predictors of subscriber churn. For comparison with Panel A, we also list the R2 from the unconditional (univariate) regression for each of the features” teach using univariate regression (univariate analysis) to identify the best predictors (statistical significant features) of subscriber churn (outcome); performing correlation analysis between features corresponds to employing statistical causality analysis to identify relationship of the features).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising focusing on features that are respectively above a defined threshold of interpretability, employing univariate analysis to identify statistical significant features to an outcome, and performing statistical causality analysis to identify a relationship of the features as taught by Khan et al. to the disclosed invention of Lee et al. in view of Fragos et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification by analyzing relationships between features “to identify the features and metrics that are most predictive of customer churn” (Khan et al., pg. 680 third full paragraph, Table 2, and pg. 679 Section IV A second full paragraph).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Activity recognition with android phone using mixture-of-experts co-trained with labeled and unlabeled data”) in view of Fragos et al. (“Classification of Decision-Behavior Patterns in Multivariate Computer Log Data Using Independent Component Analysis”) in view of Liu et al. (US 2014/0279263 A1) and further in view of Pontes et al. (“Design of experiments and focused grid search for neural network parameter optimization”).
Regarding Claim 17,
Lee et al. in view of Fragos et al. in view of Liu et al. teaches the computer-implemented method of claim 9.
Liu et al. further teaches wherein input variables are fed as an array of arrays (pg. 6 [0072] teaches representing input variables as a multi-dimension matrix, which corresponds to array of arrays).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein input variables are fed as an array of arrays as taught by Liu et al. to the disclosed invention of Lee et al. in view of Fragos et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “provide means to better tailor recommendations that are provided to a particular consumer to the specific interests and concerns of that particular consumer” by adjusting characteristic weight in accordance to consumer feedback (Liu et al. pg. 1 [0006] & pg. 6 [0055]).
Lee et al. in view of Fragos et al. in view of Liu et al. does not appear to explicitly teach ...hyper parameters are tuned using at least one of: learning rate, number of hidden nodes per expert, L1 regularization penalty, sparse attention penalty or dropout keep fraction; and hyper parameter selection is done with a refined grid for learning rate after fitting hidden node size, using a validation set. 
However, Pontes et al. teaches ...hyper parameters are tuned using at least one of: learning rate, number of hidden nodes per expert, L1 regularization penalty, sparse attention penalty or dropout keep fraction (Table 1 teaches hyper parameters that will be optimized (tuned), including number of neurons in hidden layers (number of hidden nodes), learning rate, and number of training epochs); 
and hyper parameter selection is done with a refined grid for learning rate after fitting hidden node size, using a validation set (pg. 23 first paragraph: “By combining two distinct techniques, Design of Experiments (DOE) and Focused Grid Search (FGS), this work manages to establish optimization decisions based on solid statistical criteria” teaches using focused grid search for hyper parameter optimization; pg. 25 third full paragraph: “To meet with such statement, the process output for DOE was defined by the independent repetition of the sequence “training-selection-validation” of each network topology for 100 times” teaches the sequence “training-selection-validation” is repeated, Table 1).
Lee et al., Fragos et al., Liu et al. and Pontes et al. are analogous art to the claimed invention because they are directed to data analytics.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate ...hyper parameters are tuned using at least one of: learning rate, number of hidden nodes per expert, L1 regularization penalty, sparse attention penalty or dropout keep fraction; and hyper parameter selection is done with a refined grid for learning rate after fitting hidden node size, using a validation set as taught by Pontes et al.to the disclosed invention of Lee et al. in view of Fragos et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the “combining [of] two distinct techniques, Design of Experiments (DOE) and Focused Grid Search (FGS)” and to “establish optimization decisions based on solid statistical criteria...for finding optimal model parameters” (Pontes et al. pg. 23 first paragraph).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: BANERJEE et al. (US 2019/0138806 A1) teaches a machine learning system that requires the involvement of different stake-holders for obtaining features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YING YU CHEN/               Examiner, Art Unit 2125